DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/489,855 (reference application, all citations directed toward the claim set submitted 30 September 2021). Although the claims at issue are not identical, they are not patentably distinct from each other as follows.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, claims 1-16 of the ‘855 application recite a multilayer ceramic capacitor (claim 1, line 1) comprising: a capacitor main body including a multilayer body including dielectric layers and internal electrode layers alternately laminated therein (claim 1, lines 2-4), and external electrodes each at one of two end surfaces of the multilayer body and connected to the internal electrode layers (claim 1, lines 4-6); and two interposers on both sides in a length direction of a surface of the capacitor main body (claim 1, lines 7-10); wherein the two interposers each include a protrusion extending from one of the two interposers to another one of the two interposers (claim 4).
With respect to claim 4, claims 1-16 of the ‘855 application recite a thickness of each of the dielectric layers is about 2.0 µm or less.  See claim 5.  While claims 4 and 5 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 5, claims 1-16 of the ‘855 application recite that a thickness of each of the internal electrode layers is about 0.9 µm or less.  See claim 6.  While claims 4 and 6 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 6, claims 1-16 of the ‘855 application recite that the external electrodes each include a copper electrode layer and a conductive resin layer in order from one of the two end surfaces of the multilayer body; and a gap is provided between the copper electrode layer and the conductive resin layer.  See claim 7.  While claims 4 and 7 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 7, claims 1-16 of the ‘855 application recite that when a direction in which the dielectric layers and the internal electrode layers are laminated is defined as a lamination direction, a direction connecting the end surfaces is defined as a length direction, and a direction perpendicular or substantially perpendicular to the lamination direction and the length direction is defined as a width direction, the capacitor main body includes: a dimension in the lamination direction of about 0.62 mm to about 0.68 mm; a dimension in the length direction of about 0.95 mm to about 1.15 mm; and a dimension in the width direction of about 0.62 mm to about 0.68 mm.  See claim 8.  While claims 4 and 8 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 8, claims 1-16 of the ‘855 application recite that a direction in which the dielectric layers and the internal electrode layers are laminated is defined as a lamination direction, a direction connecting the end surfaces is defined as a length direction, and a direction perpendicular or substantially perpendicular to the lamination direction and the length direction is defined as a width direction: a dimension in the lamination direction of each of the dielectric layers is about 0.98 µm to about 1.09 µm; and a dimension in the lamination direction of each of the internal electrode layers is about 0.62 µm to about 0.68 µm.  See claim 9.  While claims 4 and 9 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 9, claims 1-16 of the ‘855 application recite that when a direction in which the dielectric layers and the internal electrode layers are laminated is defined as a lamination direction, a direction connecting the end surfaces is defined as a length direction, and a direction perpendicular or substantially perpendicular to the lamination direction and the length direction is defined as a width direction; and the multilayer body further includes an inner layer portion including the dielectric layers and the internal electrode layers alternately laminated therein, outer layer portions each on one of both sides in the lamination direction of the inner layer portion, and side gap portions each on one of both sides in the width direction of the inner layer portion and the outer layer portions: a dimension in the lamination direction of each of the outer layer portions is about 17 µm to about 23 µm; a number of layers of each of the dielectric layers and the internal electrode layers is 350 to 380; a deviation amount in the length direction of the internal electrode layers is about 45 µm to about 48 µm; and a dimension in the width direction of each of the side gap portions is about 32 µm to about 42 µm.  See claim 10.  While claims 4 and 10 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 10, claims 1-16 of the ‘855 application recite that when a direction in which the dielectric layers and the internal electrode layers are laminated is defined as a lamination direction; a direction connecting the end surfaces is defined as a length direction, and a direction perpendicular or substantially perpendicular to the lamination direction and the length direction is defined as a width direction, the capacitor main body includes: a dimension in the lamination direction of about 0.89 mm to about 0.97 mm; a dimension in the length direction of about 1.62 mm to about 1.72 mm; and a dimension in the width direction of about 0.88 mm to about 0.96 mm.  See claim 11.  While claims 4 and 11 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 11, claims 1-16 of the ‘855 application recite that when a direction in which the dielectric layers and the internal electrode layers are laminated is defined as a lamination direction, a direction connecting the end surfaces is defined as a length direction, and a direction perpendicular or substantially perpendicular to the lamination direction and the length direction is defined as a width direction: a dimension in the lamination direction of each of the dielectric layers is about 1.35 µm to about 1.45 µm; and a dimension in the lamination direction of each of the internal electrode layers is about 0.67 µm to about 0.77 µm. See claim 12.  While claims 4 and 12 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 12, claims 1-16 of the ‘855 application recite that when a direction in which the dielectric layers and the internal electrode layers are laminated is defined as a lamination direction, a direction connecting the end surfaces is defined as a length direction, and a direction perpendicular or substantially perpendicular to the lamination direction and the length direction is defined as a width direction; and the multilayer body further includes an inner layer portion including the dielectric layers and the internal electrode layers alternately laminated therein, outer layer portions each on one of both sides in the lamination direction of the inner layer portion, and side gap portions each on one of both sides in the width direction of the inner layer portion and the outer layer portions: a dimension in the lamination direction of each of the outer layer portions is about 35 µm to about 45 µm; a number of layers of each of the dielectric layers and the internal electrode layers is 386 to 426; a deviation amount in the length direction of the internal electrode layers is about 72 µm to about 78 µm; and a dimension in the width direction of each of the side gap portions is about 52 µm to about 62 µm. See claim 13.  While claims 4 and 13 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 13, claims 1-16 of the ‘855 application recite that when a direction in which the dielectric layers and the internal electrode layers are laminated is defined as a lamination direction, a direction connecting the end surfaces is defined as a length direction, and a direction perpendicular or substantially perpendicular to the lamination direction and the length direction is defined as a width direction, the capacitor main body includes: a dimension in the lamination direction of about 1.32 mm to about 1.42 mm; a dimension in the length direction of about 1.81 mm to about 2.01 mm; and a dimension in the width direction of about 1.29 mm to about 1.49 mm. See claim 14.  While claims 4 and 14 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 14, claims 1-16 of the ‘855 application recite that when a direction in which the dielectric layers and the internal electrode layers are laminated is defined as a lamination direction, a direction connecting the end surfaces is defined as a length direction, and a direction perpendicular or substantially perpendicular to the lamination direction and the length direction is defined as a width direction: a dimension in the lamination direction of each of the dielectric layers is about 1.88 µm to about 1.96 µm; and a dimension in the lamination direction of each of the internal electrode layers is about 0.73 µm to about 0.86 µm. See claim 15.  While claims 4 and 15 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
With respect to claim 15, claims 1-16 of the ‘855 application recite that when a direction in which the dielectric layers and the internal electrode layers are laminated is defined as a lamination direction, a direction connecting the end surfaces is defined as a length direction, and a direction perpendicular or substantially perpendicular to the lamination direction and the length direction is defined as a width direction; and the multilayer body further includes an inner layer portion including the dielectric layers and the internal electrode layers alternately laminated therein, outer layer portions each on one of both sides in the lamination direction of the inner layer portion, and side gap portions each on one of both sides in the width direction of the inner layer portion and the outer layer portions: a dimension in the lamination direction of each of the outer layer portions is about 52 µm to about 63 µm; a number of layers of each of the dielectric layers and the internal electrode layers is 440 to 490; a deviation amount in the length direction of the internal electrode layers is about 72 µm to about 85 µm; and a dimension in the width direction of each of the side gap portions is about 63 µm to about 75 µm. See claim 16.  While claims 4 and 16 of the ‘855 application do not depend from one another, they are combinable as merely being directed toward different aspects of the same embodiment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 10,777,356).
With respect to claim 1, Park discloses a multilayer ceramic capacitor (see FIG. 1, element 100) comprising: a capacitor main body (see FIG. 1, element 110) including a multilayer body including dielectric layers and internal electrode layers alternately laminated therein (see FIG. 4, elements 111 and 121/122 and col. 3, lines 61-67), and external electrodes each at one of two end surfaces of the multilayer body and connected to the internal electrode layers (see FIG. 4, elements 131/132 and col. 4, lines 43-49); and two interposers on both sides in a length direction of a surface of the capacitor main body (see FIG. 4, elements 141/142); wherein the two interposers each include a protrusion extending from one of the two interposers to another one of the two interposers (see FIG. 4, elements 143/144; the Office notes that the claims do not require that the protrusion be integral to the main portion of the interposer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,777,356) in view of Uchida (US Pat. App. Pub. No. 2020/0312569).
With respect to claim 4, Park fails to explicitly teach that a thickness of each of the dielectric layers is about 2.0 µm or less.
Uchida, on the other hand, teaches that a thickness of each of the dielectric layers is about 2.0 µm or less.  See Type 2, paragraph [0114]-[0115].  Such an arrangement provides improved withstand voltage.  See paragraph [0116].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify Park, as taught by Uchida, in order to improve the withstand voltage of the capacitor.
With respect to claim 5, Park fails to explicitly teach that a thickness of each of the internal electrode layers is about 0.9 µm or less.
Uchida, on the other hand, teaches that a thickness of each of the internal electrode layers is about 0.9 µm or less.  See Type 2, paragraph [0114]-[0115].  Such an arrangement provides improved withstand voltage.  See paragraph [0116].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify Park, as taught by Uchida, in order to improve the withstand voltage of the capacitor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,777,356) in view of Onodera et al. (US Pat. App. Pub. No. 2020/0211774).
With respect to claim 6, Park fails to teach that the external electrodes each include: a copper electrode layer; and a conductive resin layer on an outside of the copper electrode layer; and a gap is between the copper electrode layer and the conductive resin layer.
Onodera, on the other hand, teaches that the external electrodes each include: a copper electrode layer (see paragraph [0067]); and a conductive resin layer on an outside of the copper electrode layer (see paragraph [0068]); and a gap is between the copper electrode layer and the conductive resin layer (see FIG. 2, element 11 and paragraph [0072]).  Such an arrangement results in suppressed peel-off of the conductive resin layer.  See paragraphs [0029]-[0031].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kim, as taught by Onodera, in order to suppress peel-off of the conductive resin layer.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 2 and 3, the prior art fails to teach, or fairly suggest, the details of the interposers recited therein, when taken in conjunction with the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848